DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 22 August 2022.
Claims 1 – 5 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, line 7 and line 13, the limitation, “the attaching members”, should read “the attaching member” to refer to the previously recited limitation, “an attaching member”, in claim 1, line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (Zimmerman et al. (US 2018/0369939 A1)
Annotated fig. 4)][AltContent: arrow]Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zimmerman et al. (US 2018/0369939 A1), hereinafter Zimmerman.


Regarding claim 1, Zimmerman discloses an electric handheld working machine comprising: a housing (15, fig. 2) including: a motor ([0030], “an electric motor”) as a drive source of a working unit (25, fig. 1); an operating handle (45, fig. 1); and an attaching member (40, 235, fig. 6A) provided on an outer surface of the housing and configured to attach a battery (75, fig. 1) to supply electric power to the motor, the attaching member including: a connecting terminal (A, annotated fig. 4) connected to the battery; a step (B, annotated fig. 4) provided above the connecting terminal when the electric handheld working machine is positioned such that the operating handle is at a top of the electric handheld working machine (as shown in annotated fig. 4) and configured to function as a drainage path (230, figs. 6A, 6B) to drain drops of water to sides of the attaching member (as shown in fig. 6B); and openings (270, fig. 6B) formed in the sides of the attaching member to communicate with the drainage path, wherein the openings communicate with a cooling air flow path configured to allow cooling air to flow through a gap (250, fig. 4; the gap or drainage surface is best shown in fig. 5) between a back surface of the battery attached to the attaching member and an outer surface of the attaching member that faces and is apart from a back surface of the battery (While Zimmerman describes a drainage path for water, one having ordinary skill in the art would recognize that cooling air can also flow via closed passage 270 and drainage hole 265 and into the gap between the bottom surface of the battery 75 and the drainage surface 250).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McCue (US 2019/0358801 A1), in view of Zimmerman (US 2018/0369939 A1).

    PNG
    media_image3.png
    826
    347
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (McCue (US 2019/0358801 A1)
Annotated fig. 1)]	
Regarding claim 1, McCue discloses an electric handheld working machine comprising: a housing (50, 54, fig. 4) including: a motor (62, fig. 10) as a drive source of a working unit (10, 14, 18, 22, figs. 2A – 2D); an operating handle (78, fig. 3); and an attaching member (70, fig. 12) provided on an outer surface of the housing and configured to attach a battery (74, fig. 12) to supply electric power to the motor, the attaching member including: a connecting terminal (C, annotated fig. 12) connected to the battery.
McCue does not explicitly disclose a connecting terminal connected to the battery; a step provided above the connecting terminal when the electric handheld working machine is positioned such that the operating handle is at a top of the electric handheld working machine and configured to function as a drainage path to drain drops of water to sides of the attaching member; and openings formed in the sides of the attaching member to communicate with the drainage path, wherein the openings communicate with a cooling air flow path configured to allow cooling air to flow through a gap between a back surface of the battery attached to the attaching member and an outer surface of the attaching member that faces and is apart from a back surface of the battery.
However, Zimmerman teaches a power tool comprising a connecting terminal (A, annotated fig. 4) connected to a battery; a step (B, annotated fig. 4) provided above the connecting terminal when the electric handheld working machine is positioned such that the operating handle is at a top of the electric handheld working machine (as shown in annotated fig. 4) and configured to function as a drainage path (230, figs. 6A, 6B) to drain drops of water to sides of the attaching member (as shown in fig. 6B); and openings (270, fig. 6B) formed in the sides of the attaching member to communicate with the drainage path, wherein the openings communicate with a cooling air flow path configured to allow cooling air to flow through a gap (250, fig. 4; the gap or drainage surface is best shown in fig. 5) between a back surface of the battery attached to the attaching member and an outer surface of the attaching member that faces and is apart from a back surface of the battery (While Zimmerman describes a drainage path for water, one having ordinary skill in the art would recognize that cooling air can also flow via closed passage 270 and drainage hole 265 and into the gap between the bottom surface of the battery 75 and the drainage surface 250).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric handheld working machine, as disclosed by McCue, with a connecting terminal, a step, and openings, as taught by Zimmerman, with the motivation to redirect fluid that infiltrates an interface between the battery and a battery receptacle so that the fluid does not accumulate between the battery and the battery receptacle possibly shorting electrical connections between the battery and the electric handheld working machine ([0006]).

Regarding claim 4, McCue, as modified by Zimmerman, discloses the invention as recited in claim 1.
McCue further discloses the housing (50, 54, fig. 4) is connected to a base end (34, fig. 3) of the operating rod (34, 178, figs. 2A – 2D, 3); and the motor (62, fig. 10) drives the working unit (10, 14, 18, 22, figs. 2A – 2D) attached to a working end (178, figs. 2A – 2D) of the operating rod via a drive shaft (86, 182, fig. 37) in the operating rod.

[AltContent: textbox (Glauning (US 2012/0327573 A1)
Annotated fig. 1)]Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCue (US 2019/0358801 A1), in view of Zimmerman (US 2018/0369939 A1), in further view of Glauning (US 2012/0327573 A1).


Regarding claim 3, McCue, as modified by Zimmerman, discloses the invention as recited in claim 1.
The modified McCue does not explicitly disclose an intake port is provided adjacent to the attaching member to take the cooling air into the housing through the cooling air flow path.
However, Glauning teaches an intake port (116, fig. 1) is provided adjacent to the attaching member (110, fig. 1) to take the cooling air into the housing (105, fig. 1) through the cooling air flow path ([0039] describes air stream 170 may be generated only periodically upon detection of moist surrounding conditions wherein one having ordinary skills in the art would recognize that when fan 109 is not operating, cooling air can enter the opening 116 into the housing 105) when the electric handheld working machine is positioned such that the operating handle (D, annotated fig. 1) is at a top of the electric handheld working machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric handheld working machine, as disclosed by the modified McCue, with an intake port is provided adjacent to the attaching member to take the cooling air into the housing through the cooling air flow path, as taught by Glauning, with the motivation to use the air stream for cleaning and/or drying the connecting and contact elements of an electrical device as well as an associated battery pack for a plurality of various devices in a simple manner ([0022]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCue (US 2019/0358801 A1), in view of Zimmerman (US 2018/0369939 A1), in further view of Glauning (US 2012/0327573 A1), in further view of Matsuo (JP 2016 049082).

Regarding claim 5, McCue, as modified by Zimmerman, as further modified by Glauning, discloses the invention as recited in claim 4.
The modified McCue does not explicitly disclose the working unit is a reciprocating blade apparatus including a reciprocating blade member extending in a direction intersecting a longitudinal direction of the operating rod.
However, Matsuo teaches the working unit (50, figs. 1, 2) is a reciprocating blade apparatus including a reciprocating blade member (53, 54, fig. 3) extending in a direction intersecting a longitudinal direction of the operating rod (2, figs. 1, 2) (As shown in fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric handheld working machine, as disclosed by the modified McCue, with the working unit is a reciprocating blade apparatus including a reciprocating blade member extending in a direction intersecting a longitudinal direction of the operating rod, as taught by Matsuo, with the motivation that since the transmission unit is connected to the longitudinal middle portion of the pair of clipper blades so as to be insertable and extractable in the thickness direction, the pair of clipper blades can be disengaged from the transmission unit by releasing the connection state by the connection means enhancing the maintainability ([0015]).

Allowable Subject Matter
Claim 2 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        18 November 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731